DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2018 128 350.4, filed on 11/13/2018.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura [US 2008/0225271 A1] in view of Potter et al [US 2018/0253609 A1].
In regards to claim 11. Ohmura discloses a system for sensing at least one object (Paragraph [0008]) in surroundings of a motor vehicle (Fig. 1a-c & Paragraph [0010-11]), the system comprising: 
at least one first sensor (Fig. 1a, 30) for class allocation of the at least one object (Paragraph [0015]), 
at least one second sensor (Fig. 1a, 20 & Paragraph [0015])
at least one actuator (Fig. 1a, 60-70) for increasing the brightness (Paragraph [0021 & 0040 & 0060]) of the at least one object (Fig. 3a to 5b, 210-280), wherein the system (Fig. 1a, 10-90) is configured to increase the brightness (Paragraph [0040]) of the at least one object (Fig. 3a to 5b, 210-280) by the at least one actuator (Fig. 1a, 60-70) if the at least one second sensor (Fig. 1a, 20 & Paragraph [0015]) recognizes the at least one object (Fig. 3a to 5b, 210-280) and the at least one first sensor (Fig. 1a, 30)
Ohmura does not specify the at least one first sensor cannot classify the at least one object, wherein a classification capability of the at least one first sensor depends on a brightness of the at least one object; at least one second sensor for recognizing the at least one object; and
Potter discloses the at least one first sensor cannot classify (Paragraph [0065 & 0069]) the at least one object (Paragraph [0006]), wherein a classification capability (Paragraph [0032-35]) of the at least one first sensor depends on a brightness of the at least one object (Paragraph [0059-63]); at least one second sensor for recognizing the at least one object (Paragraph [0030]); and 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Ohmura with the at least one first sensor cannot classify the at least one object, wherein a classification capability of the at least one first sensor depends on a brightness of the at least one object; at least one second sensor for recognizing the at least one object for purpose of enhanced viewing experience for a user or driver of the vehicle may be obtained to increase the (Paragraph [0023])
In regards to claim 12. Ohmura in view of Potter discloses the system according to claim 11, wherein the system is further configured to reduce the brightness of the at least one object (Paragraph [0008]) after the brightness of the at least one object has been increased (Potter: Paragraph [0062 & 0023]).
In regards to claim 13. Ohmura in view of Potter discloses the system according to claim 11, wherein the at least one first sensor is a camera (Ohmura: Fig. 1a, 30).
In regards to claim 14. Ohmura in view of Potter discloses the system according to claim 11, wherein the at least one second sensor is at least one of a radar sensor (Potter & Paragraph [0030]) or a lidar sensor.
In regards to claim 15. Ohmura in view of Potter discloses the system according to claim 11, wherein the at least one second sensor is unsuitable for class allocation of the at least one object (Potter: Paragraph [0065 & 0069 & 0032-33]).
In regards to claim 16. Ohmura in view of Potter discloses the system according to claim 11, wherein the at least one actuator (Ohmura: Fig. 1a, 60-70) is a high beam of the motor vehicle (Ohmura: Paragraph [0022-23]), and the system is configured to activate the high beam (Ohmura: Paragraph [0022-23]) for increasing the brightness of the at least one object (Ohmura: Claim 5 & Paragraph [0022-23]).
In regards to claim 17. Ohmura in view of Potter discloses the system according to claim 11, wherein the at least one actuator (Ohmura: Fig. 1a, 60-70 & Paragraph [0022-23]) is configured to emit a directional light beam (Ohmura: Paragraph [0022-23]), and the system is configured to align the light beam (Ohmura: Paragraph [0022-23]) with the at least one object by the at least one actuator (Ohmura: Fig. 1a, 60-70 & Paragraph [0022-23]) for increasing the brightness of the at least one object (Ohmura: Fig. 3a to 5b, 210-280).
In regards to claim 18. Ohmura in view of Potter discloses the system according to claim 11, wherein the system is configured to increase (Ohmura: Paragraph [0040]) the brightness (Ohmura: Paragraph [0022-23]) of the at least one object (Ohmura: Fig. 3a to 5b, 210-280) depending on a spatial position (Potter: Paragraph [0031 & 0071 & 0052]) of the at least one object (Ohmura: Paragraph [0008] and claim 4 and 17).
In regards to claim 19. Ohmura in view of Potter discloses the system according to claim 11, wherein the system is configured to increase (Ohmura: Paragraph [0008] and claim 4 and 17) the brightness (Ohmura: Paragraph [0022-23]) of the at least one object (Ohmura: Fig. 3a to 5b, 210-280) depending on a spatial position of the motor vehicle (Potter: Paragraph [0031 & 0071 & 0052]).
In regards to claim 20. Ohmura in view of Potter discloses a method for sensing at least one object (Paragraph [0008]) in surroundings of a motor vehicle (Fig. 1a-c & Paragraph [0010-11]), the method comprising: 
increasing the brightness (Paragraph [0021 & 0040 & 0060]) of the at least one object (Fig. 3a to 5b, 210-280) by at least one actuator if at least one second sensor recognizes the at least one object (Fig. 3a to 5b, 210-280)
wherein the motor vehicle (Fig. 1a-c & Paragraph [0010-11]) comprises: 
the at least one first sensor (Fig. 1a, 30) for class allocation of the at least one object (Paragraph [0015]), 
the at least one second sensor (Fig. 1a, 20 & Paragraph [0015])
the at least one actuator (Fig. 1a, 60-70) for increasing the brightness (Paragraph [0021 & 0040 & 0060]) of the at least one object (Fig. 3a to 5b, 210-280).

Ohmura does not specify and at least one first sensor cannot classify the at least one object, wherein a classification capability of the at least one first sensor depends on the brightness of the at least one object, the at least one second sensor for recognizing the at least one object, and
Potter discloses at least one first sensor cannot classify (Paragraph [0065 & 0069]) the at least one object (Paragraph [0006]), wherein a classification capability (Paragraph [0032-35]) of the at least one first sensor depends on the brightness of the at least one object (Paragraph [0059-63]), the at least one second sensor for recognizing the at least one object (Paragraph [0030-33]), and
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Ohmura with at least one first sensor cannot classify the at least one object, wherein a classification capability of the at least one first sensor depends on the brightness of the at least one object, the at least one second sensor for recognizing the at least one object for purpose of enhanced viewing experience for a user or driver of the vehicle may be obtained to increase the enjoyment and ease of the operation of the vehicle by the driver as disclosed by Potter (Paragraph [0023]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844